department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uniform issue list legend taxpayer a taxpayer b custodian c ira d- account e amount amount amount amount amount amount dear this is in response to your request dated date as supplemented by correspondence dated april december and january march april april may july july and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to a miscommunication or misunderstanding with custodian c which led to amount being placed into a non-ira account _ was taxpayer b’s spouse until taxpayer b’s death in june taxpayer a age taxpayer b maintained ira d with custodian c and taxpayer a was the sole at the time of taxpayer b’s death amount was being spousal beneficiary of ira d distributed monthly to taxpayer b shortly after taxpayer b’s death taxpayer a approached custodian c concerning a method to take larger distributions taxpayer a represents custodian c recommended she transfer the funds toa bridge account upon which checks could be written as needed on date taxpayer a completed custodian c’s annuity claimant statement requesting a lump sum payment the lump sum payment option indicated that for amounts of dollar_figure or more a bridge account would be established intending the bridge account to be an ira taxpayer a also completed a beneficiary designation form naming her children as beneficiaries the top of this form indicated that the form should be completed for spousal continuation claims only taxpayer a went to a local bank and had the forms notarized on date amount amount less amount federal_income_tax withholding was transferred from ira d to a non-ira bridge account account e after the transfer of the assets of ira d to account e taxpayer a requested a distribution of amount from account e taxpayer a represents that she did not realize account e was a non-ira account or that the transfer of ira d assets to account e was a total_distribution of ira d the mistake was discovered when taxpayer a received a form_1099 for the distribution except for the amount distribution taxpayer a represents that amount has not been used for any other purpose the mistake was discovered when taxpayer a received a form_1099 for the distribution based on the above facts and representations you request a ruling that the internal_revenue_service service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount amount - amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is ' includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers - sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred -4- the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to a miscommunication or misunderstanding with custodian c leading to amount being placed into a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount amount - amount from ira d taxpayer a is granted a period of days from the into a rollover ira provided all issuance of this ruling letter to contribute amount other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed under the rules of sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent copies of this letter and related documents have been sent to your authorized representative in accordance with a power_of_attorney on file in this office to inquire about this ruling please if you wish address all correspondence to se t ep ra t1 sincerely carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice notice of intention to disclose
